Case: 12-1559   Document: 38      Page: 1   Filed: 12/13/2012




          NOTE: This order is nonprecedential.


   mtntteb ~tate5 (!Court of ~peaI5
        for tbe jfeberaI (!ctrcutt

       BAE SYSTEMS INFORMATION AND
   ELECTRONIC SYSTEMS INTEGRATION INC.,
              Plaintiff-Appellant,
                           v.
   AEROFLEXINCORPORATEDANDAEROFLEX
              PLAINVIEW INC.,
          Defendants-Cross Appellants.


                    2012-1559, -1589


   Appeals from the United States District Court for the
District of Delaware in case no. 09-CV-0769, Judge Leo-
nard P. Stark.


                      ON MOTION


                       ORDER
    The parties jointly move to dismiss these appeals due
to settlement.
    Upon consideration thereof,
    IT Is ORDERED THAT:
Case: 12-1559    Document: 38     Page: 2      Filed: 12/13/2012




 BAE SYSTEMS INFORMATION V. AEROFLEX INCORPORATED            2



    (1) The motion is granted.       The appeals are dis-
 missed.
     (2) Each side shall bear its own costs.
                                     FOR THE COURT



                                     /s/ Jan Horbaly
                                     Jan Horbaly
                                     Clerk

 s21
                       DE_C_1_3_2_0_12
 Issued As A Mandate: __                        _